Name: Commission Regulation (EEC) No 2651/87 of 31 August 1987 on arrangements for imports to France of certain textile products (category 75) originating in Thailand
 Type: Regulation
 Subject Matter: trade;  leather and textile industries;  international trade;  Asia and Oceania
 Date Published: nan

 No L 251 /6 Official Journal of the European Communities 2. 9. 87 COMMISSION REGULATION (EEC) No 2651/87 of 31 August 1987 on arrangements for imports to France of certain textile products (category 75) originating in Thailand THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4136/86 of 22 December 1986 on common rules for imports of certain textile products originating in third countries ('), and in particular Article 11 thereof, Whereas Article 11 of Regulation (EEC) No 4136/86 lays down the conditions under which quantitative limits may be established ; whereas imports into France of textile products of category 75 specified in the Annex hereto and originating in Thailand exceeded the level referred to in paragraph 3 of the said Article 11 ; Whereas, in accordance with paragraph 5 of the said Article 11 of Regulation (EEC) No 4136/86, Thailand was notified on 19 June 1987 of a request for consultations ; whereas, as a result of these consultations, it was agreed to make the textile products in question subject to quantita ­ tive limits for the years 1987 to 1991 ; Whereas paragraph 1 3 of the said Article 1 1 provides for compliance with the quantitative limits to be ensured by means of a double-checking system in accordance with Annex VI to Regulation (EEC) No 4136/86 ; Whereas the products in question exported from Thailand between 1 January 1987 and the date of entry into force of this Regulation must be set off against the quantitative limit for the year 1987 ; Whereas this quantitative limit should not prevent the importance of products covered by it shipped from Thai ­ land before the date of entry into force of this Regula ­ tion ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, HAS ADOPTED THIS REGULATION : Article 1 Without prejudice to the provisions of Article 2, imports into France of the category of products originating in Thailand and specified in the Annex hereto shall be subject to the quantitative limits set out in that Annex. Article 2 1 . Products as referred to in Article 1 , shipped from Thailand to France before the date of entry into force of this Regulation and not yet released for free circulation, shall be so released subject to the presentation of a bill of lading or other transport document proving that shipment actually took place before that date. 2 . Imports of such products shipped from Thailand to France after the entry into force of this Regulation shall be subject to the double-checking system described in Annex VI to Regulation (EEC) No 4136/86. 3 . All quantities of products shipped from Thailand to France on or after 1 January 1987 and released for free circulation, shall be deducted from the quantitative limit laid down. This limit shall not, however, prevent the importation of products covered by it but shipped from Thailand before the date of entry into force of this Regu ­ lation . Article 3 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. It shall apply until 31 December 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 August 1987 . For the Commission Willy DE CLERCQ Member of the Commission (') OJ No L 387, 31 . 12 . 1986, p. 42. 2. 9 . 87 Official Journal of the European Communities No L 251 /7 ANNEX Cate ­ gory CCT heading No (1987) NIMEXE code (1987) Description Third country Units Member State Quantitative limits from 1 January to 31 December ( 1 ) (2) (3) (4) (5) (6) (7) (8) 75 60.05 A II b) 4 ff) 60.05-66, 68 Men's or boys' knitted or crocheted suits and ensembles, of wool , of cotton or of man-made fibres excluding ski suits Thailand pieces France 1987 (&gt;): 280 000 1988 : 297 000 1989 : 315 000 1990 : 333 000 1991 : 353000 (') For 1987 a special supplementary quantity of 25 000 pieces has been agreed .